Citation Nr: 0529235	
Decision Date: 11/01/05    Archive Date: 11/14/05	

DOCKET NO.  04-35 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability other than post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from November 1967 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
VARO in Detroit, Michigan, that denied entitlement to the 
benefit sought.

In a March 2004 communication the veteran made reference to 
"everyone in a superior position to me starting with my 
company commander in boot camp in 1967 until my final chief 
petty officer in 1971 in one way or the other abused me (and 
I'm sure of many others) physically, mentally and 
emotionally.  I think the condition I have is called post-
traumatic syndrome...."  In his informal hearing presentation 
dated in September 2005, the veteran and his accredited 
representative discussed service connection for a psychiatric 
disorder as a result of a noncombat-related personal assault 
while in service.  To the extent that the veteran and his 
representative are claiming entitlement to service connection 
for PTSD, based on personal assault or otherwise, this matter 
has not been developed or adjudicated by the RO.  The 
question is deferred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  Evidence requisite for an equitable disposition of the 
claim addressed by this decision has been developed and 
obtained, and all due process has been accorded.

2.  A chronic acquired psychiatric disability other than PTSD 
was not present in service, or manifested within one year of 
the veteran's discharge from service, and any currently 
manifested psychiatric disability, other than PTSD, is not 
etiologically related to the veteran's period of active 
service.




CONCLUSION OF LAW

A psychiatric disability other than PTSD was not incurred in 
or aggravated by active service, and the incurrence or 
aggravation of a psychosis during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002), 
eliminated the concept of a well-grounded claim and redefined 
VA's obligations with respect to its duties to notify and 
assist a claimant in the development of a claim.  In August 
2001, VA issued regulations to implement the VCAA.  These are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

The VCAA and its implementing regulations provide that VA 
must assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  For the reasons noted below, the 
Board finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  The Court's 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on 
claims for VA benefits.  In this case, the notice was 
provided to the veteran in a July 2003 communication, a time 
several months prior to the January 2004 rating decision.

The notification must (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This new fourth element of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  With this in mind, the Board notes that the 
RO notified the veteran of the requirements necessary to 
establish his claim in a July 2003 communication, in a 
January 2004 rating decision, and in the September 2004 
statement of the case.  In the July 2003 statement, the 
veteran was informed what information was needed from him and 
he was told to send any medical reports he had in his own 
possession.

The veteran's service medical records, VA medical records, 
and private medical records have been associated with the 
claims folder.  The veteran was accorded a psychiatric 
examination by VA in September 2004.  In view of the 
foregoing, the Board is satisfied that VA has met its duties 
to notify and assist the veteran, and finds that adjudication 
of the appeal at this time poses no risk of prejudice to the 
veteran.  He has been amply and correctly informed of what is 
required of him and what is required of VA in connection with 
his claim.  The Board notes that all the VCAA essentially 
requires is that the duty to notify is satisfied and the 
claimant be given the opportunity to submit information and 
evidence in support of a claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error); see also Mayfield v. Nicholson, 
19 Vet. App. 102 (2005) (an error is not prejudicial when it 
does not affect the essential fairness of the adjudication).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Service connection may also be granted for disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least ninety (90) days during a 
period of war or after December 31, 1946, and manifests a 
psychosis to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and a current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue that is material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  A veteran need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence of Record

A review of the service medical record reveals that, in his 
report of medical history made in conjunction with enlistment 
examination in June 1967, the veteran referred to either 
having had or having numerous symptoms, including frequent 
trouble sleeping, frequent terrifying nightmares, depression 
or excessive worry, and nervous trouble of some sort.  
However, clinical evaluation at that time revealed normal 
psychiatric status and he was described as qualified for 
enlistment in the Navy.  He was seen on one occasion in 
January 1971 for congestion in the head.  Notation was made 
that he also wished to speak to a doctor about a problem with 
his nerves.  Notation was made of mild "exogenous anxiety."  
He was prescribed Librium.  However, at the time of discharge 
examination in July 1971, it was indicated there was no 
significant or interval history.  Clinical evaluation 
recorded normal psychiatric status.

The post service medical evidence includes a June 1998 
statement reportedly from a private physician.  Mental status 
examination was essentially unremarkable.  It was noted that 
the veteran had had good response with medication.  A 
diagnosis of a psychiatric disorder was not made.

Additional medical evidence includes the report of VA 
psychiatric examination accorded the veteran in September 
2004.  The claims file was available and reviewed by the 
examiner.  Reference was made to the service medical records, 
including the aforementioned January 1971 outpatient visit 
for what was reported as exogenous anxiety.  Reference was 
also made to the entrance examination report in which the 
veteran checked off having had or having frequent trouble 
sleeping, frequent terrifying nightmares, depression or 
excessive worry, night sweats, and nervous trouble.  The 
examiner noted that, for whatever reason, the veteran was 
still accepted into the service.  The veteran believed that 
his problems began in boot camp when his commander singled 
him out and treated him in an abusive manner.  He admitted 
that during his time in service he drank quite a bit.  As for 
the post service years, it was indicated he had been 
receiving psychiatric treatment since 1995 from Dr. P.  He 
had been married to his second wife for about 10 years and 
they had no children.  The veteran was very tearful as he 
talked about his estrangement from his three children from 
his first marriage.

On examination the veteran seemed to minimize the impact of 
his heavy drinking on his marriage and family life.  He 
attributed his difficulties primarily to his service, 
although the examiner noted that the veteran served stateside 
and never saw combat action.  Further, it was indicated the 
veteran's complaints concerned only having been verbally 
abused on several occasions during basic training and having 
had orders with which he disagreed.

The examiner stated that the veteran's current symptomatology 
appeared to be consistent with a mood disorder with some 
psychotic features.  The examiner stated it was difficult to 
sort out cause and effect and noted the veteran described 
problems with anger and hatred while in the service.  
Notation was made that there was documentation that the 
veteran requested some mental health treatment in January 
1971 for which he received Librium.  However, it was further 
added that he was not separated from service until August 
1971.  It appeared to the examiner that the veteran's 
clinical disorder had its onset about 1995.  The examiner 
indicated it would be speculative to say that the symptoms 
that were noted in January 1971 were the precursors of the 
more overt clinical disorder that appeared to begin around 
1995 with heavy alcohol use in the interim.  The examiner 
opined "at present, it does not appear as likely as not that 
the symptomatology which was present in the Navy is, with 
certainty, a precursor of the present clinical 
symptomatology."  The Axis I diagnoses were:  
Schizo-affective disorder, bipolar type; alcohol abuse and 
dependence in remission.  The Axis II diagnosis was deferred.

Analysis

Based on review of the evidence of record, the Board finds 
that although the veteran has a current diagnosis of 
schizo-affective disorder, the record contains no competent 
medical opinion that the disability is related to a disease 
or injury during service, or otherwise had its onset during 
service.  The veteran was accorded a special psychiatric 
examination by VA in September 2004.  The entire claims 
folder, to include the service medical records and the post 
service medical records, was reviewed by the examiner.  The 
examiner expressed the opinion that it did not appear as 
likely as not that the symptomatology that was present in 
service was a precursor of any current clinical 
symptomatology.  The examiner opined that it would be 
speculative at best to say that the symptoms that were noted 
in January 1971 in service were the precursors of the more 
overt clinical disorder which did not become documented until 
1995, a time many years following service.  There is no 
medical evidence to the contrary.

The only evidence of a nexus between service and the 
currently diagnosed schizo-affective disorder is limited to 
the veteran's own statements.  This is not competent evidence 
because as a layperson, the veteran is not competent to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent competent evidence of a causal nexus between 
the veteran's claimed disability and the veteran's service, 
he is not entitled to service connection for a chronic 
acquired psychiatric disorder other than PTSD.  The 
preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is not 
applicable.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic acquired psychiatric 
disorder other than PTSD is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


